Motion Granted; Memorandum Opinion filed January 13, 2015, Withdrawn,
Appeal Reinstated, and Order              filed January 27, 2015




                                        In The

                     Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-14-00788-CV
                                     ____________

  EXERGY DEVELOPMENT GROUP OF IDAHO, LLC AND JAMES T.
                   CARKULIS, Appellants

                                          V.

 HIGHER POWER ENERGY, LLC, BLUE RENEWABLE ENERGY, LLC,
         AND BLACK MOUNTAIN FINANCIAL CORP, Appellees


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-67104

                                       ORDER

      On January 13, 2015, this court issued an opinion dismissing this appeal for
failure to make payment arrangements for the clerk’s record. On January 13, 2015,
the district clerk filed the clerk’s record. On January 16, 2015, appellants filed a
motion to reinstate the appeal.
      Appellee Higher Power Energy opposes appellant’s motion. The motion to
reinstate is granted. This court’s opinion filed January 13, 2015, is withdrawn, and
our judgment of that date is vacated. The appeal is ordered reinstated. Appellants’
brief is due on or before February 26, 2015.



                                      PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.